 SARATOGA COUNTY ECONOMIC COUNCIL. INC.453Saratoga County Economic Opportunity Council,Inc. and Max Valdez. Case 3-CA-8986-3May 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 6, 1980, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and supporting argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt her recommended Order, as modified herein.We agree with the Administrative Law Judge'sconclusion that the Respondent violated Section8(a)(1) of the Act by refusing to consider MaxValdez' application for the position of senior busdriver, by failing to appoint him to such position,and by disqualifying him as a substitute driver.However, we find merit in the Respondent's excep-tions to the breadth of the Administrative LawJudge's recommended Order that would requirethe Respondent to cease and desist from "in anyother manner interfering with, restraining, or coerc-ing its employees in the exercise of their rightsguaranteed in Section 7 of the Act." (Emphasissupplied.)In finding that a broad cease-and-desist orderwas warranted the Administrative Law Judgestated that the specific unfair labor practices al-leged and found ordinarily would not warrant suchan order. She further found, however, that evi-dence in the record, including "admissions made by[Executive Director] Kaufmann and repeated inRespondent's post-trial brief, reflect a virtuallytotal disregard of the rights guaranteed to employ-ees by Section 7 of the Act." Specifically, sherelied on Kaufmann's testimony that he dischargedemployees who refused to recant their prior pro-tected concerted activities and Kaufmann's "un-abashed offer of improper support of organizationalactivities by the employees." She noted that thesematters were not alleged or litigated as violationsof the Act. She concluded, nevertheless, that these"admissions," coupled with the unfair labor prac-tices found, were "sufficient to warrant a findingthat Respondent had demonstrated a propensity to249 NLRB No. 74ignore the provisions of the Act and thus commitfurther violations."The Board has held in Hickmott Foods, Inc., 242NLRB No. 177 (1979), that a broad order is war-ranted only when a respondent is shown to have aproclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as todemonstrate a general disregard for the employees'fundamental statutory rights. In our opinion, thematters relied on by the Administrative Law Judgeare inadequate to indicate such a proclivity.Whether or not Kaufmann's offer of support of or-ganizational activity was improper was not suffi-ciently litigated; the Respondent was not on noticethat it must defend against such alleged miscon-duct. It is true that Kaufmann testified that he re-quired employees who signed the letter of com-plaint against him to recant or leave their employ-ment; however, this is merely a statement of factsas they occurred in connection with his defensethat he believed that such action was justified be-cause he thought the employees had violated speci-fied personnel procedures. There is no indication inKaufmann's testimony or in the Respondent's briefthat it would ignore the statutory rights of its em-ployees in the future. Finally, we agree with theAdministrative Law Judge that the specific unfairlabor practices alleged and found do not warrant abroad order. Accordingly, we shall modify the Ad-ministrative Law Judge's recommended Order inthis respect.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Saratoga County Economic Op;ortunity Council,Inc., Saratoga Springs, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph (b):"(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministraive Law Judge. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chanceto present evidence and argument, it has beenfound that we, Saratoga County Economic Oppor-tunity Council, Inc., have violated the NationalLabor Relations Act, and we have been ordered topost this notice. We intend to abide by the follow-ing commitments:WE WILL NOT refuse to employ or reem-ploy, or otherwise discriminate against, anypresent or former employees because theyhave engaged in concerted activity for theirmutual aid or protection.WE WILL NOT in any like related manner in-terfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed underSection 7 of the Act.WE WILL offer to Max Valdez the positionof senior bus driver (or, if that job no longerexists, to a substantially equivalent position) or,if Max Valdez prefers, WE WILL offer himavailable opportunities to serve as a substitutedriver, all without prejudice to his seniority orother rights and privileges previously enjoyed.WE WILL make Max Valdez whole for anyloss of earnings he may have suffered byreason of our failure to offer him the positionof senior bus driver as of March 12, 1979, withinterest.SARATOGA COUNTY ECONOMIC OP-PORTUNITY COUNCIL, INC.DECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed on March 12, 1979 (amended onApril 19), by Max Valdez, an individual, a complaint wasissued against Saratoga County Economic OpportunityCounsel (herein called Respondent, the Council, orEOC) on April 18, 1979 (amended April 24 and August6), alleging that, since March 1, Respondent has failedand refused "to employ and/or consider Valdez for em-ployment for the positions of senior bus driver and sub-stitute bus driver" because he engaged in protected con-certed activities. The principal "concerted activity" al-leged was Valdez' signing a letter critical of some of Re-spondent's operations, which letter was addressed by agroup of present and former employees and supervisorsto the regional director of Community Services Adminis-tration (CSA, successor to the Office of Economic Op-portunity), a Federal agency which provides a substantialpart of Respondent's funding, with copies sent to otherfunding agencies.Pursuant to due notice, a hearing was held before meon August 21 and 22, 1979, in Albany, New York. TheCharging Party appeared pro se and the General Counseland Respondent were represented by counsel. All partieswere provided full opportunity to present written andtestimonial evidence and oral argument, and to examineand cross-examine witnesses. At the conclusion of thehearing, Respondent presented short oral argument.Post-trial briefs have been filed on behalf of the GeneralCounsel and Respondent. Upon the basis of the wholerecord,' as well as careful observation of the witnessesand consideration of the briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent contends that it is not an "employer"under Section 2(2) of the Act2because it is subjected tosuch governmental control and regulation that it isunable "to engage in meaningful bargaining with a labororganization over conditions of employment," within thejurisdictional test set forth in National TransportationService, Inc., 240 NLRB No. 99 (1979), and The SingerCompany, Education Division, 240 NLRB No. 130(1979).3 The record fails to support Respondent's conten-tion.Respondent is a New York not-for-profit corporationwhich provides services for elderly and low-income per-sons. Its governing body is a board of 30 directors:410named by the Saratoga County board of supervisors; 10elected by county residents qualifying as low income;5and 10 representatives of "business, industry, labor, reli-gion, private welfare, private education, significant mi-nority groups or other major private groups and interestin the community."6The entire operation of the Councilis conducted under the supervision of John D. Kauf-mann, who has been executive director since its initial es-tablishment in August 1973, at which time he was theonly employee.With approximately 40 employees at the present time,Respondent operates on an annual budget of about$800,000, funded by approximately $200,000 from CSA,$60,000 from CETA, $215,000 from the U.S. Administra-tion on Aging (part of HEW), $150,000 from the FederalDepartment of Energy (all Federal Government agen-cies), about $25,000 from the New York State Divisionof Economic Opportunity, about $35,000 from thecounty and local towns and villages, and relatively smallamounts from various nongovernmental sources.I As corrected by an order issued simultaneously herewith correctingthe transcript of proceedings.2 National Labor Relations Act, as amended, 29 U.S.C. Sec. 150, et seq.3 In both these cases the Board took jurisdiction.There was a passing testimonial statement that at the time of theevents primarily involved in this case there were only 21 directors serv-ing.5 There is no requirement that directors elected by low-income personsbe themselves within that class. It appears that participation was slight inthe election, which was supervised by the League of Women Voters.6 Apparently the 10 "community representatives" are appointed by thedirectors in the first two classes. SARATOGA COUNTY ECONOMIC COUNCIL, INC.455The Council's board of directors drafted its bylaws,which were submitted to OEO (predecessor of CSA) in1973, although there appears to be no legal requirementof any governmental approval of the bylaws. Respond-ent's bylaws call for removal of directors who havemore than three unexcused absences from meetings.While Kaufmann testified that there may be some doubtas to whether the board can remove directors named bythe county, he did indicate that some such directors hadbeen replaced pursuant to the board's request.The presence of 10 directors appointed by the county,but having no special status or any more authority thanthe other 20 directors, does not serve to make the Coun-cil a governmental agency beyond the Board's jurisdic-tion. Southwest Texas Public Broadcasting Council, 227NLRB 1560, 1562 (1977); Truman Medical Center Inc.,239 NLRB 1067 164 (1978).Respondent's board of directors establishes staff sala-ries, subject to a maximum limit of $18,000 per year7anda 20-percent maximum for increases for any CSA-fundedjob. CETA will pay a maximum of $10,000 per year forany CETA employee, of which Respondent has five, butthe employer is free to supplement the CETA limit andmust pay CETA employees the same amount as otheremployees having similar jobs. Respondent's actual sala-ries average about $11,000 per year for supervisors and$9,000 for nonsupervisory employees.Kaufmann testified that the New York State Office ofAging must review and approve Respondent's job titlesin the nutrition programsbut that agency had never re-jected any job descriptions submitted by Respondent.Kaufmann also testified that no funding agency has anyveto power over Respondent's hiring or firing activities.Respondent's board of directors drafted its personnelmanual, which was submitted to CSA, which did not re-quest any changes. Respondent's board of directors de-termines all fringe benefits, with no review by any gov-ernmental agency.9Kaufmann handles all personnel ac-tions, with appeal only to Respondent's board of direc-tors. Kaufmann described the Council as a "delegate ofthe Schenectady Community Action Program (SCAP],"a private agency.Board and court decisions clearly establish that Re-spondent is not excluded from the statutory definition ofan "employer" because of its minimal relationship togovernmental agencies. Respondent has virtually uncon-trolled antonomy as to all personnel matters, with only amaximum limitation on some salaries. Its personnel poli-cies and practices are determined by its own board of di-rectors.'° So far as appears, the directors named by thecounty do not consult with or report to county officials.Since Respondent has such unlimited control over itspersonnel operations, it manifestly is within the Board'sstatutory jurisdiction. See, e.g., N.L.R.B. v. Austin Devel-' Kaufmann is the only person employed by Respondent who receives$18.000 per annum. He testified that there is some provision for thewaiver of that limitation.' Providing hot lunches for elderly persons.9 Kaufmann suggested that CSA might effectively object if Respond-ent acted unreasonably, as, for example, if it were to grant an employee a6-month paid vacationIC Actually, it appears that Kaufmann makes all such determinations.with little, if any, participation by the directorsopmental Center, Inc., 606 F.2d 785 (7th Cir. 1979), enfg.236 NLRB 724 (1978); Tampa Shipbuilding CompanyInc., 62 NLRB 954, 957 (1945);" N.L.R.B. v. KentCounty Association for Retarded Citizens, 590 F.2d 19 (IstCir. 1978); The Singer Company Education Division, 240NLRB No. 130 (1979); Loma Prieta Regional Center Inc.,241 NLRB No. 165 (1979); Champlain Security Services,Inc., 243 NLRB No. 120 (1979).t2That Respondent is "in commerce" within the Act isclearly established by its receipt of substantial Federalfunds. See, e.g., Community Services Planning Council/Area & Agency on Aging, 243 NLRB No. 122 (1979), andauthorities there cited. 3Since Respondent's budgeted funds exceed any appli-cable monetary standards for the Board's discretionaryexercise of jurisdiction, it is found that it will effectuatethe purposes of the Act to assume jurisdiction in thiscase. Catholic Social Services, 225 NLRB 288 (1976); MonValley United Health Services, 227 NLRB 728 (1977).Accordingly, it is found that Respondent is an employ-er within the act and that it will effectuate the policies ofthe Act for the Board to assert jurisdiction in this case.It. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs set forth above, Kaufmann, as executive director,supervises all phases of Respondent's operations. AmongRespondent's activities are a nutrition program, provid-ing hot meals at some eight sites within SaratogaCounty; an energy conservation program, which pro-vides house insulation and related services; and a trans-portation service, giving elderly persons transportationfor such necessities as shopping, medical visits, attendingthe Council's dining sites, etc. Such transportation is gen-erally provided in a minibus, operated by a full-time"senior bus driver." Other transportation for the nutri-tion program is handled principally by part-time drivers,operating a pickup truck or vans. While the primaryservice performed by these part-time drivers is transport-ing food and equipment to and from the individualdining sites, clients of the program are frequently alsotransported in the vans delivering food and equipment.Mary Freeman started to serve as director of the nutri-tion program in May 1975. Dorothea O'Donnell was co-" "Clearly, just as the control over the labor relations of a givengroup of employees may be shared by two private principals, so it maybe shared by a governmental agency and a private individual or company.... The fact that Section 2(2) of the Act excludes a political subdivi-sion of a State from the definition of 'employer' cannot ...remove fromthe scope of the Act the private company which shares with the politicalsubdivision control over the labor relations of the worker involved...." 62 NLRB at 957.12 Respondent does not contend, and the record would not warrant, acontention that the present Council is a "joint employer" with any gov-ernmental body within the principle adopted in Lutheran Welfare Servicesof Illinois v. N.L.R.B., 102 LRRM 2672, 87 LC¶ 11,610 (7th Cir 1979),denying enforcement of 236 NLRB 1018 (1978).' "W]here the greatest portion of an employer's revenues ultimatelycome from the Federal government. 'the Employer's participation in andreceipt of moneys through federally supported health care programs ade-quately demonstrates that the Employer's operations have a substantialeffect on commerce, and establishes the required statutory jurisdiction ofthis Board," the same principle applies to other types of industries thanhealth care facilities. 243 NLRB No. 122. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDordinator of this program, serving directly under Free-man. Apparently there was an amicable working rela-tionship between Freeman and O'Donnell until the oc-currence of the unfortunate events with which this caseis concerned.Max Valdez was hired by Kaufmann as a typist andbookkeeper, as a CETA employee, on January 6, 1978.Valdez had graduated magna cum laude from the StateUniversity of New York in 1973, his fields of concentra-tion having been in art. There is no dispute that, as Kauf-mann testified, Valdez is very bright and talented. Kauf-mann testified that in their preemployment interview hewarned that Valdez might find himself "underemployed"because the job did not require his superior educationalbackground and ability. While Valdez did not recall suchwarning, there is no reason to doubt Kaufmann's testimo-ny in this regard. Both men testified that Kaufmann ex-pressed the hope that Valdez would stay on the job for ayear and it appears that Valdez signified his concurrence,although there apparently was no binding agreement onthe term.The first difficulty between Kaufmann and Valdezshown in the record occurred around the middle of Junewhen Valdez, after clearing with his immediate supervi-sors, visited the CETA office for "counseling." Valdezcredibily testified that after he returned to the Council'soffice Kaufmann told him that he should not have goneto CETA but rather should have spoke to Kaufmann,who said he knew more about CETA than did theCETA staff. 14Sometime before June 21 Kaufmann, having learned ofa proposed increase of $50,000 in funds from CSA, madeplans for their allocation. When his proposal was dis-cussed at a staff meeting on June 21, some staff membersobjected to the allocation of salary increases.On June 22 the Council's personnel committee met todiscuss the new proposed budget. Valdez attended thatmeeting and apparently registered some objections orraised some questions. He credibly testified that thereaf-ter Kaufmann said Valdez should not attend any furthersimilar meetings because he did not know enough aboutbudgets.On June 23, as acting staff representative, Valdezposted a copy of the budget then being considered andscheduled a meeting for that evening at the home of em-ployee Judy Nordhoff. Some employees attending themeeting voiced objections to the proposed allocation ofwage increases. In addition, there was considerable dis-cussion of the generally low staff morale. Kaufmann ap-peared late in the meeting, at the request of the employ-ees attending. Apparently he did little to satisfy the com-plaints. On June 26 Valdez sent a memorandum to thepersonnel committee, seeking clarification of Respond-ent's policies. Under date of June 27 he distributedamong the staff a memorandum on the informal meetingheld on June 23. He sent a copy of the memorandum tothe personnel committee.V4 This cesnt is reflectled in the mrinules ofl a Council staff nmeling heldon June 21, 1978, the firstl ilet of which nilutes reads "John [Kauf-mannil swould like all staff to let hint kno ll wllhen tlhey are dcalilng w ilhany other gelncies such as C ETA"On June 26 Valdez submitted his resignation effective15 days thereafter, in accordance with a notice require-ment in the Council's personnel manual. He requested,however, that, so far as possible, his accrued vacation beused during the notice period. The next day Kaufmannaccepted Valdez' resignation, effective immediately.Copies of Valdez' memorandum of June 23 to the staffand June 26 to the personnel committee were placed inhis personnel file.Freeman, director of the nutrition program, testifiedthat, after the June 23 staff meeting concerning thebudget, Kaufmann told her that he was angry with em-ployees Nordhoff and Howard McAvoy, whom he con-sidered "instigators" of trouble within the staff and "achallenge to [Kaufmann's] authority." Nordhoff andMcAvoy were among the five employees at the meeting.The staff held another meeting, not attended by Kauf-mann, on November 9. The discussion concerned thebudget and the manner in which the 10 directors repre-senting low-income citizens were elected.According to Freeman, "what [the employees] wereconcerned about was that John [Kaufmann] had becomeunreachable." The Employees felt that they should forma "union" or an "association" in order to communicatewith Kaufmann.Freeman credibly testified that Kaufmann then askedher about the employee meeting and she informed himthat there was very little disagreement among the linestaff employees that they should form a union or associ-ation of some sort. Freeman testified that she personallywas surprised by the employees' attitude because she hadnot known how low staff morale was. She further testi-fied that Kaufmann's immediate reaction was one ofanger and extreme opposition. Freeman advised Kauf-mann not to oppose the employees' proposed actionsince the employees would feel less threatened and theirmorale would improve if they had some "liaison" withKaufmann. However, at the time, Kaufmann remainedopposed.Kaufmann conceded that he initially felt that a unionor employee association would consititute a seriousthreat or challenge to his authority, and he thus wasvery opposed. However, shortly thereafter he issued amemorandum in support of such an association. Thememorandum said that the employees could use theoffice facilities, equipment and supplies, and some funds,and would be permitted to hold association meetings onworking time. He denied that his action was pursuant toFreeman's advice. Freeman testified that, despite hispublic action, in personal conversations Kaufmann re-mained adamantly opposed to the employees' organiza-tional activity. According to Freeman, Kaufmann said he"was going to get rid of' employees Nordhoff andMcAvoy, who Kaufmann thought were principally re-sponsible.An employee association was established in March1979. Although it was in existence at the time of thepresent hearing, there is no evidence as to its precisestatus, functions, or activities. Linda J. Whittle, presidentof the association, testified that collective bargaining wasnot the purpose of the association but it would do so "if SARATOGA COUNTY ECONOMIC COUNCIL, INC.457a situation were to arise where [it] felt that that would bea necessity. sWhile employed in the office in January through June1978, Valdez had volunteered to be available as a driverin emergencies, when neither a regular driver nor a sub-stitute was available. He had been called upon to do soon several occasions.In November or December 1978 Valdez informedO'Donnell that he would be available to drive as a sub-stitute whenever needed. In December 1978 and January1979 he was called and drove as a substitute eight times.It is undisputed that his work was satisfactory and nocomplaints were registered.Howard McAvoy, who for 3 years had served as thefull-time driver for the nutrition program, was firedaround January 30, 1979. The evidence leaves no doubtthat McAvoy was generally considered an exceptionallygood employee in the senior busdriver position. Accord-ing to Kaufmann, McAvoy was discharged for refusingseveral assignments. Although McAvoy's discharge wasnot litigated in the present hearing, there were clear sug-gestions that at least some employees thought it wasbased on his opposition to Kaufmann's actions or poli-cies. A grievance was filed concerning McAvoy's dis-charge pursuant to a procedure set forth in Respondent'spersonnel manual; it was denied by the board of direc-tors on February 26.Around January 30, 1979, O'Donnell asked Valdez tosubstitute as senior busdriver until McAvoy's situationwas finally resolved. Valdez agreed and drove full timeas the senior busdriver from around January 30 throughMarch 1, 1979. At the beginning of February, he refusedO'Donnell's two offers of jobs as a regular part-timedriver. He credibly testified that at the time he toldO'Donnell that he needed full-time work.Around February 7, 1979, the job as full-time seniorbusdriver was posted on Respondent's premises and ad-vertised in a newspaper. Some 61 applications for the jobwere received. However, because of the pendency ofMcAvoy's grievance, no interviews were held and noother action was taken until late in the month. On Febru-ary 22 Valdez filed an application for the job. He attrib-uted his delay in filing to reluctance to apply while it ap-peared possible that McAvoy would be reinstated as aresult of his grievance. Meanwhile, Valdez continued todrive as McAvoy's substitute.B. Valdez' TerminationOn February 13 a group met at employee AlysanSlighter's home to discuss problems and complaints con-cerning their jobs. Among their complaints were therecent discharges of McAvoy and Andrew Jewett, an-other employee who apparently had also been vocal incomplaints. At the meeting it was decided that a letterwould be drafted to be sent to William A. White, region-al director of CSA. A long letter setting forth in detailnumerous complaints about Kaufmann's personnel prac-" Valdez' original charge alleged that he had been discriminatedagainst because of membership in and activities on behalf of "E.() C. em-ployees Association, a labor organization" However, this allegation wasabsent from the amended charge and is not contained in the comlaint,which does not mention the Association.tices was thereafter prepared. The letter, which is dis-cussed below, maintained, inter alia, that Kaufmann'sfailure to communicate with operating staff members wasadversely affecting the conduct of the Council's substan-tive programs. It further stated that there was no meansof direct access by the staff to the board of directors.The letter sought "direct intervention" by White, towhom it was addressed. Some employees and former em-ployees, including Nutrition Director Freeman andValdez, signed the letter on Feebruary 18. On February23, the original was sent to CSA, with copies to repre-sentatives of additional funding agencies. Kaufmannlearned of the letter on or about February 25.On February 26, many employees and former employ-ees attended a board of directors' meeting, at whichFreeman presented a statement concerning the subjectmatter of the letter. Because the meeting had been calledto decide McAvoy's and Jewett's grievances, discussionof the letter was deferred to a later date and the direc-tors went into executive session.According to Kaufmann's uncontradicted testimony,the letter gave rise to considerable unfavorable publicityconcerning the Council. Additionally, the State of NewYork deferred action on Respondent's application fordesignation as a community action agency, which statuswould provide additional funding.Kaufmann then demanded that each current nonsu-pervisory employee who had signed the letter execute adocument acknowledging that signing the letter was a se-rious violation of controlling personnel procedures, as setforth in the personnel manual, and promising not tocommit further violations in the future. Two employeesexecuted the statements requested and were retained.Employee Alexandra Purinton refused to execute such astatement and was thereupon asked to resign. On her re-fusal to resign, she was discharged. 'sValdez, who was then still substituting as senior bus-driver, was not asked to sign a statement. However,Kaufmann testified that, if Valdez had been a "regularfull-time employee," he would have received the sametreatment as did the other employees who signed theletterWithin a few days after Kaufmann learned of theletter, Freeman's responsibilities were drastically re-duced. In her words, she became a "figurehead" andO'Donnell took over even before she officially got thejob on Freeman's termination. Freeman was asked toresign on March 2, but refused. She was eventually ter-minated on March 13. 7On or about February 28, Kaufmann, Freeman, andO'Donnell met to discuss hiring a permanent replace-ment for McAvoy, whose grievance had just beendenied by the board of directors. The question wasraised whether Valdez should be interviewed. Freemanexpressed her agreement with Kaufmann and O'Donnellthat such interview would not be necessary. Although iti' One employee was not asked to execute a statement because thefunding of his job was expiring and thus he was scheduled to he terminat-ed very soon According to Kaufmann, that employee later retracted hisendorsement of the letter.17 Nordhoff, also a supervisor, had signed the letter. Like Freeman,she was discharged after she refused Kaufmann's request that she resign 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not affirmatively appear that any of the three(Kaufmann, O'Donnell, or Freeman) stated any reasonfor this conclusion, I credit Freeman's testimony that shefelt it would be superfluous to interview an employeewho had been performing the job satisfactorily for some5 or 6 weeks and believed Kaufmann's and O'Donnell'sviews were based on the same consideration. Freeman'sreasoning seems eminently sound.Freeman and O'Donnell had reviewed the 61 applica-tions and limited to 3 the number of persons to be inter-viewed. One was Kristine Kimmer, then employed byRespondent as a regular part-time driver; the other twowere not and never had been employed by Respondent.Kimmer was offered the job on March 2. Freeman testi-fied that she heartily concurred in that decision; althoughValdez had been serving as a substitute senior driververy satisfactorily, Freeman felt that Kimmer was moreentitled to the job because she had been employed byRespondent longer than Valdez had and Kimmer's per-formance, including part-time driving, had been good.However, after considering the matter fully, Kimmer re-jected the offer. Thereupon, on March 5, Randolph Lon-cosky was hired. He had not previously worked for Re-spondent and had had no experience in driving a bus orvan or in dealing with elderly persons. So far as appears,Freeman was not consulted when Loncosky was hiredafter Kimmer refused the job.Freeman testified that, on March 2, Kaufmann advisedher and O'Donnell that he did not want Valdez to drivefor Respondent any longer and instructed them to "getrid of him." When O'Donnell replied that she had nosubstitute available, either Kaufmann or O'Donnell sug-gested Bob Warren, a former employee. Warren there-upon took over and drove the senior bus for a week,until Loncosky assumed the job on a permanent basis.Freeman testified that on March 2, pursuant to Kauf-mann's express, direct instruction, she informed Valdezthat he could no longer drive for Respondent and shouldnot report on Monday. Kaufmann branded as"[a]bsolutely untrue" Freeman's testimony that he hadinstructed her to inform Valdez that he could no longerdrive for Respondent. O'Donnell testified that Freemanhad made the decision to replace Valdez by Warren forthe week of March 5 through 9. During the earlymonths of 1979 Freeman was absent a great deal. O'Don-nell testified that she had telephoned Freeman at herhome and reported that complaints had been receivedconcerning Valdez. According to O'Donnell, Freemannonetheless decided to continue to use Valdez. However,after a second call from O'Donnell, Freeman decided touse Warren, who had been suggested by O'Donnell. Inconnection with these matters, I credit Freeman. Basical-ly, Freeman's demeanor and general method of testifyingwere most impressive. Further, the evidence as a wholeconfirms Freeman's testimony that, after her signing ofthe letter to White, she was stripped of most of her au-thority, with Kaufmann dealing directly with O'Don-nell. 1818 Such conduct by Kaufmann could reasonably have been expected.Even a person less jealous of his own authority would find it difficult andinadvisable to work closely with and rely on an immediate subordinateLinda Rumpf, in charge of Respondent's payroll, testi-fied on behalf of Respondent that late in the afternoon ofMarch 2 Freeman instructed her "to remove Mr. Valdez'name from the payroll." According to Rumpf, Freemansaid that, although nobody had been hired for the job,"she [Freeman] had to let Max go because of all thecomplaints from the senior citizens." Freeman deniedhaving given any such instructions to Rumpf. Freeman'stestimony is obviously the more credible. Since she wasasked to resign on March 2, it is unlikely that late onthat day she would take it upon herself to dischargeValdez. O'Donnell had in effect taken over responsibilityfor the nutrition program and, even according to O'Don-nell's testimony, it was she who had reported Valdez' al-leged deficiencies to Freeman and had suggested callingWarren. Apparently Warren had agreed to serve as asubstitute before Valdez' termination was recorded onthe payroll. Thus, even if Rumpf had been correct in hertestimony that she was advised by Freeman of Valdez'termination, and Freeman's recollection was inaccurate(despite the fact that it was quite accurate as to other de-tails), the fact would remain that Freeman was at most aministerial intermediary for effectuating a decision madeby Kaufmann and O'Donnell.19Since March 2, whenRumpf removed Valdez' name from the payroll, he hasnever been called to serve as a substitute driver.Valdez filed his original charge on March 12, 1979. Heconceded that he had spoken with McAvoy at theMarch 7 meeting of Respondent's directors and thatMcAvoy had probably encouraged the filing of thecharge. The amended charge was filed on April 19.At a meeting of the Council's board of directors onMarch 7, 1979, employee Slaughter read the letter. Thedirectors thereupon appointed a special committee to in-vestigate the accusations and report back. Sometime inApril the committee issued its report, which exoneratedKaufmann of all charges against him. The board of di-rectors adopted the report without change.C. Respondent's Factual DefenseThere is little disagreement concerning the facts setforth above. Respondent, however, denies that Valdez'signing of the letter to CSA, with copies to other fund-ing agencies, played any part in Respondent's decisionnot to hire him for the job of full-time senior driver or touse him further as a substitute driver.20Respondent con-tends that Valdez was not properly qualified for the job.First, brief attention must be given to Respondent's ap-parent denial of the allegation that it refused to "consid-er" Valdez for the job. According to Respondent,who had joined in the unmitigated condemnation of him contained in theletter.19 In its brief, Respondent states that on March 2 "Valdez had comeinto the office, talked to Ms. Freeman and left after placing the bus keyson Mrs. O'Donnell's desk." Valdez testified that Freeman told him itwould not be necessary for him to report on the next Monday. When heasked her why, "she just sort of shook her head, which isn't much of areason, I know."20 In its brief, Respondent says: "John Kaufmann as General Counsel'sown witness, denied that Mr. Valdez' signing the letter, in any way affect-ed his consultative decision to hire Mr. Loncosky." (Emphasis supplied.)Needless to say, the General Counsel was granted permission to examineKaufmann under Rule 61 1(c) of the Federal Rules of Evidence. SARATOGA COUNTY ECONOMIC COUNCIL, INC.459Valdez was "considered" but rejected. Respondent main-tains that nobody could be hired without a final inter-view and even Freeman, now a supporter of Valdez,agreed that he should not be included in the group givenfinal interviews. But, as previously found, Freeman's rea-sonable view was that it was unnecessary to interview apresent employee who knew the job and at the time hadbeen performing it for 5 or 6 weeks. It is difficult to un-derstand what Respondent might have hoped to learnfrom interviewing Valdez at that time. Freeman's failureto insist that he be interviewed thus has no tendency toestablish that she, as director of the program, consideredValdez unqualified or unfit for the position. This is par-ticularly true since she believed that Kimmer had prior"moral" right to the job because of her longer servicewith the Council. To have her interviewed was not in-consistent with failure to interview Valdez, sinceKimmer had never driven the senior bus. That job en-tailed constant transportation of elderly persons, which,according to all the relevant testimony, including Kauf-mann's, required a rather special type of person---onewho was "sensitive," patient, equable, and possessed of abasic sense of humor. Freeman's testimony and Valdez'demeanor as a witness establish his temperamental suit-ability for the job. O'Donnell presumably agreed withthis appraisal because it was she who chose him to dothe job when McAvoy was fired.At the hearing, Kaufmann maintained that Valdez wasnot chosen because of his past history of instability inemployment. According to Kaufmann, Valdez had hadsome eight jobs since his graduation from college in May1973. The most significant fact is that Kaufmann knew ofthis employment history when he originally hired Valdezas a typist-bookkeeper. While so employed Valdez hadreceived laudatory evaluations. As set forth above, hehad resigned only after Kaufman had disapproved of hisparticipation in consideration of the budget. Kaufmannknew from the beginning in consideration of the budget.Kaufmann knew from the begining that Valdez was basi-cally interested in art, but sustained employment in thatfield is difficult to obtain. Valdez worked for Respondentas a CETA employee.Kaufmann attempted to contrast Valdez' "instability"with Loncosky's "stability." In view of Loncosky's em-ployment history,21it is difficult to understand howKaufmann could sanguinely anticipate that Loncoskywould thereafter remain for any protracted period as abus driver at $8,000, particularly in view of Kaufmann'spreviously expressed view that Valdez would not be sat-isfied with a job which did not utilize his talents and in-telligence.Respondent now contends that Valdez was not consid-ered for the senior busdriver job because of the numer-ous complaints Respondent received concerning his per-formance on the job in December, January, and Febru-21 According to his application, Loncosky had been a machine opera-tor and diemaker from September 1964 through June 1974, with hissalary rising from 6,000 to $10.000 per year; a junior auditor from July1974 to July 1975, at $10,500 per year; and a machinist from December1975 to June 1978 at $30,000 per annum. Presumably he was unemployedwhen he applied for the driver's job with Respondent. In his resume, heacknowledged that his "background doesn't necessarily coordinate withthe driving position "ary. At the outset it should be noted that, in his lengthypretrial statement to a Board agent, Kaufmann had madeno mention of any complaints Respondent received con-cerning his performance on the job in December, Janu-ary, and February. At the outset it should be noted that,in his lengthy pretrial statement to a Board agent, Kauf-mann had made no mention of any complaints againstValdez. Valdez received no written warnings, althoughO'Donnell testified that written warnings are used byRespondent.22It is undisputed that no complaints were received con-cerning Valdez' driving of the senior bus on eight ornine occasions in December 1978 and January 1979.O'Donnell testified that around the middle of February,some weeks after Valdez had started driving full time,she began to receive oral reports from Respondent's re-ceptionists of around two complaints a day by passengersconcerning his driving, principally that he was drivingtoo fast. Mae E. Smith, the receptionist, outdid O'Don-nell. At first she said she received "at least three or four[complaints] a day" concerning Valdez' driving. Thenshe said she received three or four calls a day only"sometimes," and came down to "ten a week." Whenthen asked if it was about 50 in all, she replied: "I wouldsay three or four a day, I really can't answer that."Smith further testified that she immediately informedFreeman and O'Donnell of the complaints. But, afterconceding that she really could not recall how manycomplaints she received, she testified that she made nonotes "because [she] could remember." She proceeded totestify that "there was different complaints each day.Sometimes they would say Max was driving too fast. Ireally can't explain." She eventually indicated that thebulk of the alleged complaints came from only a few pas-sengers. It is interesting that, despite all these allegedcomplaints, Smith asked Valdez why he did not applyfor the senior busdriver job (which he did).Linda J. Whittle, president of the Employee Associ-ation and on leave at the time of the hearing, testifiedthat she had taken two telephonic complaints concerningValdez' driving. She could not recall the identity ofeither of the callers and remembered the nature of onlyone complaint; namely, his forgetting to pick up oneclient. She testified that she informed Freeman andO'Donnell of these complaints.O'Donnell's testimony concerning the numerous com-plaints allegedly made concerning Valdez' driving was,as best, hearsay and very vague. She followed up ononly two complaints and told the complainants that she"would talk to Max about his driving." O'Donnell couldrecall the source of only one complaint, a Mr. and Mrs.Gittlestein. Valdez denied that O'Donnell had spoken tohim about these complaints.Freeman testified that it was understood that, whileO'Donnell was charged with handling client complaints,Freeman was to be kept informed of all complaints re-ceived. Around the middle of February, Freemanbecame upset when informed that Valdez had been ac-cused of refusing to pick up a client. She telephoned the22 Her testimony was: "If there was a need to give a person a warningnotice of any kind it was done verbally, in writing, and then a follow-up " Any written actions are put in the employee's personnel file 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDclient, who said "Valdez had explained that, because ofthe condition of the road to the client's home, he wasafraid he could not get through to her." According toFreeman, McAvoy had had trouble with the same roadin January and Freeman had then called the Departmentof Public Works, with no visible effect. After talkingwith Valdez concerning the February complaint, Free-man again called the Department of Public Works andthe condition of the road was corrected. Freeman testi-fied that, in her visits to the dining sites, many clientsspoke of Valdez in a most complimentary manner, sayingthat he "was very sensitive to them, that he would goout of his way to make sure he helped them in with theirgroceries and was just very, very good to them. Andthey respected that."Freeman's testimony is entirely credible. Throughout,there was a total absence of any exaggeration or equivo-cation. As to Valdez, she obviously was not being self-defensive because she had not recommended that he begiven the senior busdriver job. So far as appears, she wasnot consulted concerning Loncosky's appointment afterKimmer refused the job.25Alexandra Purinton, managerof the Schuylerville site, said that many clients hadpraised Valdez when he drove there for a party in De-cember. There were no complaints.Perhaps most significant is the fact that, according toRespondent's witnesses, complaints against Valdez didnot begin until around the middle of February. Themeeting concerning drafting the letter was held on Feb-ruary 13.Respondent also contends that Valdez was not giventhe job because, despite his application, he did not wantit. O'Donnell testified she told Valdez about the seniorbusdriver job when it was posted, "and he made infer-ences many times that he didn't know how HowardMcAvoy could do it every day, and at that point hewasn't interested. ...He often said to many of us aftercoming in from a run at the end of the day that he didn'tknow how Howard McAvoy could do this every day."O'Donnell did not undertake to explain why she calledthe job to Valdez' attention if he had "often" manifesteda disqualifying attitude and disinterest in any regulardriving job.24Kimmer also testified that Valdez "just said hecouldn't ...handle this job or working with the oldpeople all of the time." And Whittle testified that shehad a "definite impression ...that [Valdez] didn'tenjoy" the job and said "he didn't want" it; he com-plained about the clients, the difficulty of the job and the"patience" it required.Valdez testified that he did not recall having said hedid not know how McAvoy could stand the job, but ifhe had said that it was not "in a serious vein." Freemanalso testified that she could not specifically recall any2a In its brief, Respondent intimates that there was some collaborationbetween Freeman and Valdez because Freeman approved timesheets inwhich Valdez had misstated some dates. The errors, however, weremanifestly inadvertent and self-evident, and had no substantial effect.24 Valdez had refused part-time drixer's positions, which generally in-volved movement of goods and materials, with very little transportationof people I credit his testimony that, while he was willing to substituteon occasion, he needed a full-time job and thus would not tie himselfdown with a regular daily part-time job.comment by Valdez questioning McAvoy's endurance.She testified: "[W]e used a joke about it because some ofour older people were very irascible and it took greatpatience and sensitivity... .So Max would come in andwe would joke about it." According to Freeman, humorwas essential to relieve the tension of the work. Kauf-mann corroborated the tension-creating nature of thework. Indeed, Kaufmann acknowledged that somehumor was essential.25Finally, it should be noted that Kaufmann concededthat current employment with Respondent is generallygiven some affirmative weight in filling positions. WhenValdez applied for the senior busdriver job he was al-ready performing the job, whereas Loncosky had neverworked for Respondent.On the foregoing analysis of the evidence, I find thatRespondent has failed to establish any reasonable orcredible basis for its decision not to consider Valdez foremployment as the senior busdriver when McAvoy's dis-charge was upheld by Respondent's board of directors.On the other hand, the credited evidence as a whole es-tablishes indisputably that Respondent's decision wasbased solely on Valdez' concerted activities. Kaufmannhad been more than a little irked by Valdez' acting asthe staff representative in initiating among the staff somediscussion of the proposed budget, including employeecomplaints concerning Kaufmann's proposed allocationof the new funds. Kaufmann manifested his disapprovalby instructing to Valdez to have no further contact withbudgetary matters. Further, Kaufmann objected toValdez' having consulted CETA representatives and in-structed other employees to refrain from contacts withother agencies without consulting him.Kaufmann next was initially enraged by the staff'sdesire to form a "union" or "association." His subsequentpurported change of heart did not reflect any realchange in attitude. I credit Freeman's testimony that,even after issuing his supportive memorandum, Kauf-mann privately objected and threatened to get rid of theemployees he thought were responsible for the move-ment. Apart from Freeman's testimony, Kaufmann'smemorandum itself reflects a disposition to avoid anytruly independent concerted activity by the employees.In the crassest manner he stepped in to assure that only a"company" union or association would be created-of-fering the employees the use of Respondent's facilities,funds, and paid time for meetings. As Kaufmann himselftestified, McAvoy "complained bitterly about [Kauf-mann's] dictating to the staff when they could meet todiscuss union activities and pointed out to [Kaufmann]that that was illegal."26Thus, the record is replete with evidence, includingtestimony by Kaufmann himself, that he, Respondent'sexecutive director, in full charge of the Council's oper-2b He testified that they were "having complaints from senior citizensand [he] needled] someone who is not going to get flustered and who'sgoing to basically take life one day at a time."26 Whittle, now president of the Association, testifying on Respond-ent's behalf, testified that collective bargaining is not the purpose of theAssociation, but it would bargain if a situation arose requiring it to.While Whittle testified that the Association was formed in March orApril, some "Association" is referred to Valdez' original charge, filed onMarch 12, 1979. SARATOGA COUNTY ECONOMIC COUNCIL, INC.461ations, was strongly opposed to concerted activities bythe employees. In his own words, he told the staff andthe directors' executive committee that "the initial issueof a question of a union would suggest a basic contradic-tion between management and employees [and] therewere those that experienced that [he] felt threatened ...by it." Further, it was his view that "under the personnelpolicies grievances are to be handled through regularchannels ...[u]ntil the Board [of Directors] has made adetermination they're not to be discussed outside thosechannels."27The General Counsel correctly argues that Respond-ent may not unilaterally restrict the employees to a pre-scribed method of registering protests and complaints.American Hospital Association, 230 NLRB 54, 55 (1977).This is not a case like Emporium Capwell Co. v. WesternAddition Community Organization, 420 U.S. 50 (1975), onwhich Respondent relies, in which, to borrow Respond-ent's words, a small group of employees sought to "cir-cumvent their elected representatives in bargaining." Inthe present case there was no collective-bargaining rep-resentative and no contractually prescribed grievanceprocedure,28Similarly, no extended discussion or citation of author-ity is required to dispose of Respondent's apparent con-tention that the February letter was not concerted activi-ty within the meaning of the Act because it was notsigned by a majority of the employees and was not di-rected toward bargaining with the Council. The letterconstituted concerted activity by some employees direct-ed toward "mutual aid and protection."The record leaves no room for doubt that the immedi-ate reason for Kaufmann's refusal to give considerationto Valdez' application for the senior busdriver job wasthe letter sent to CSA. Indeed, Kaufmann admitted thatif Valdez had been a regular employee, rather thanmerely serving as a substitute on occasion, he wouldhave been fired if he refused to acknowledge that signingthe letter constituted serious misconduct and had thenalso refused to resign. Only those signers who had so re-canted and promised not to repeat such misconduct wereretained .2And there can be no doubt that Respondent's failureto call Valdez as a substitute driver after March 2, 1979,27 In their letter, sent to CSA and other agencies. the employees statedthat the "Board of Directors supports Mr Kaufmann" and [i]t hasproven impossible to create change from within under these circum-stances" There is no evidence in the record that the bhoard of directorshas ever suhstantivel res iewed any action by Kaufmann2" See 4m.- rian lHovpirul .4srialiin, 230 N.RH at 55:the "formal grievance procedure." which the Respondent con-tends the employees should have used, is lnot mutually bindingRather it consists or a procedure set up and controlled bh the Respoindent There is no shoinig that employees gave up their right topress gricsances in other ways as a quid pro quo for this procedure.or that they could even invoke it as a means of presenting their con-tentilonls herez' Respoldent's brief says: Mr Kaufmann testified that the action hetook against the employees was based upon his belief that the) hadl sub-verted the normal grievalce procedure ad i diig so, had cl earlbreached agenct regulation s Einploee lPuriniton credibly testified.without contradiction, that Kaufmann "offered to) reinstate all emplo, ceswith the pr(oisin that theat hes uld nott congregate and that the's souldaccept the FO()C Board's decision as final and the would take n furtherction "was dictated by the same considerations. There is nomerit to Respondent's apparent contention that that fail-ure was due to the fact that Valdez never called askingfor substitute driving. All his previous substitute drivingassignments had been made without his specific request,pursuant to his general statement that, while he wouldnot assume a regular part-time driving job, he was avail-able for substitute driving. He had never withdrawn thatstatement. However, as set forth above, even accordingto Rumpf, Respondent's witness, Valdez' name had beenremoved from the payroll, presumably indicating that hewas not to work for the Council in the future. That Re-spondent's failure to call Valdez as a substitute was ad-vertent is further shown by Kaufmann's emphatic testi-mony that it was always difficult to find substitute driv-ers upon need.D. Conclusory DiscussionThus, it is found that Valdez was not given the seniorbusdriver's job and was not called for work as a substi-tute driver after March 1, 1979, because of his concertedactivity in joining other present and past employees inwriting to CSA and other funding agencies. The remain-ing question is whether such concerted activity was"protected" by Section 7 of the Act.There can be no question that the February 13,1979,30 letter largely concerned the staffs wages andworking conditions. Among the matters protested ereKaufmann's failure to abide by the "provisions andspirit" ot the Council's personnel manual, including hispractices concerning hiring, promotions, salary increases,and firing; his inadequate and improper conduct of theCouncil's funding and substantive programs; and his inef-fective intra-agency administration, which "has severelydamaged staff morale and has thereby reduced overall ef-fectiveness of the various programs"; his improper influ-ence on the composition of the Council's board of direc-tors; and his refusal to consider the views and sugges-tions of staff members, who "carry heavy responsibilitiesand workloads." The letter also asserts that: "The list ofpeople who have been forced to quit or who have beenfired due to friction over [Kaufmann's conduct of per-sonnel matters] is quite extensive and certain to becomelonger." Group complaints concerning these mattersclearly are within the protection of the Act.The protection is not lost because the complaints weremade to Respondent's funding agencies and charged thatthe misconduct of personnel matters subverted the Coun-cil's effectiveness and mission to the public. RichboroCommunity Mental Health Council, Inc., 242 NLRB No174 (1979):[The letter] cannot be construed as a deliberate at-tempt to injure Respondent by impugning its oper-ation.... There is nothing in the letter to suggestthat [the writers'] intent was to sabotage or under-mine Respondent's reputation. Its tone was neithermalicious nor did it ridicule Respondent Nor is .distribution of the letter to Respondent's funding: he l etter is dated Fehruars 13 hiul kas, not actualkls mailed anid dtrlbiled Ltinil Februnar 23 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDsource evidence of unprotected disloyalty to Re-spondent since, absent a malicious motive [thestaffs] right to appeal to the public is not dependenton the sensitivity of Respondent to [the employees']choice of forum.It thus is no defense to the present complaint that the let-terwriters' objections to Respondent's personnel practiceswere also intended ultimately to improve the overallfunctioning of Respondent in accordance with its pur-poses. The means adopted, namely, letter writing, is rea-sonable and thus protected even under the view of somecourts, contrary to the Board, that concerted activitymay be unprotected if the action taken exceeds "reason-able" means to achieve the desired end. See Abilities andGoodwill, Inc., 612 F.2d 6, 8 (Ist Cir. 1979), denying en-forcement of 241 NLRB No. 5.31Relying on such decisions as N.L.R.B v. Local UnionNo. 1229, International Brotherhood of Electrical WorkersLocal 1229 [Jefferson Standard Broadcasting Co.], 346U.S. 464 (1953); N.L.R.B. v. Knuth Brothers, Inc., 537F.2d 950 (7th Cir. 1976); and N.L.R.B. v. Red Top, Inc.,455 F.2d 721 (8th Cir. 1972),32 Respondent contends thatthe letterwriters could properly be discharged or other-wise mistreated because their conduct constituted "dis-loyalty." There can be no denying that the letter as awhole conveyed the message that, as administered byKaufmann, the Council was not operating up to its bestpotential and needed considerable improvement. Butnobody could reasonably read the letter as intended toharm the Council; on the contrary, it manifested greatconcern for the future of the Council and was seekingthe intervention of its funding agencies in effect to saveand improve the Council as well as employee morale.33Respondent says: "In the case at bar there existed thedistinct possibility that the delicate existence of Respond-ent would be forever destroyed by the defamatory con-tents of the letter." The letterwriters, however, expressedthe view that the Council was threatened only if it con-tinued under Kaufmann's management. The one thing ab-solutely clear about the letter was that the concern ofthe signers was to improve the operations of the Councilalong with the staff's working conditions. Any "disloyal-ty" was directed to Kaufmann; but the employees' loyal-ty was due only to the Council. And even the criticismof Kaufmann was "not a personal attack unrelated to aprotest of Respondent's labor practices." Richboro Com-muni!y Mental Health Council, Inc., supra. See also, e.g.,St. Joseph's High School, 236 NLRB 1623 (1978) [vacated' The First Circuit concluded[C]ourts have generally held over Board protest that employeestrikes over changes in even low level supervisory personnel are notprotected .On the other hand, courts have found protected thev riting of letters expressing opposition or the simple voicing ofcomplaints. [612 F.2d at 9]12 Respondent also cites Johns-Monville Products Corporation, 557 F.2d1126 (5th Cir 1977). That case is inapposite since it concerns a lockout inresponse to an "in-plant strike" that included "behavior which cause[d]actual and substantial damage to property or potential, serious injury tohuman lives." 557 F.2d at 1133:: Cf NL.R.B. s Red Top, Inc., supra. upon which Respondent relies:"[T]he question of whether the employees pressed their allegedgrievances in good faith becomes vitally important." 455 F.2d at 726.by Board Order, 248 NLRB No. 123, April , 1980];Golden Day Schools, Inc., 236 NLRB 1292 (1978).The final question arises from the fact that the Febru-ary 1979 letter was directed ultimately toward havingKaufmann removed from the position of executive direc-tor of the Council. The concluding paragraph read, inpart:We feel that the agency's effectiveness and credibil-ity in the community has been severely damaged byMr. Kaufmann's incompetence, and that as long ashe is in office the situation will continue to deteriorate.We are concerned because it is those whom theagency is designed to serve who will ultimatelysuffer from the repercussions of an ineffectiveHuman Services agency. It is for this reason we arerequesting that you [William A. White, regional di-rector of CSA] conduct an investigation of thesecharges. [Emphasis supplied.]It would be most unrealistic to read the letter as request-ing only an "investigation"; its actual purport is a requestfor "direct intervention" by CSA (and other fundingagencies) to have Kaufmann removed, a result whichcould be expected only if the charges against him werefound to be supported.First, it should be observed that the letterwriters werenot unreasonable in bypassing the board of directors.One of the charges made was that the board was im-properly constituted in that the election of the low-income representatives was "bogus"; that "[t]he majorityof the candidates for these positions are middle class pro-fessionals" and "[s]everal are social and personal friendsof Mr. Kaufmann." The letter further states that, whenstaff members asked that the election be postponed "[t]heBoard members and Mr. Kaufmann responded that topostpone the 'election' now would make the agency'look bad,' so they would have to proceed as planned."The election was stated to constitute "evidence of Mr.Kaufmann's disregard and indifference to the low-incomecommunity." In view of this charge, it is clear that resortto the board would undoubtedly be a futile act; whetheror not the charge was warranted, the directors couldhardly be expected to conduct a totally unbiased investi-gation. Even if such impartiality were possible, the ap-pearance of a conflict of interests would be undesirable;in effect, the directors would be both "judges" and "de-fendants."34There is no evidence that the board of di-rectors had ever actively reviewed Kaufmann's manage-ment of the agency or rejected any recommendation byhim.It may be conceded that, as a general rule, the desig-nation of supervisory personnel is a management prerog-ative not subject to collective bargaining. But there is noquestion that, at least since 1962, when the Board decid-ed Dobbs Houses, Inc., 135 NLRB 885 (1962), enforce-ment denied on other grounds 325 F.2d 531 (5th Cir.1963), "the Board has considered concerted activity over34 As previously noted, the board of directors appointed an investiga-tive committee and then adopted the committee's report, which rejectedall the staPWs charges It is neither proper nor possible here to pass oneither the staff's accusations or the investigative committee's report. SARATOGA COUNTY ECONOMIC COUNCIL, INC.463changes in supervisory personnel protected, provided theidentity and capability of the supervisor have a directimpact on the employees' job interest." Henning & Chea-die, Inc. v. N.L.R.B., 522 F.2d 1050, 1054 (7th Cir. 1975).Courts of appeals have approved this rule 35 although, aspreviously noted, some courts have disagreed with theBoard's further view that the reasonableness of the em-ployees' means of protest is generally immaterial.3'In the latter category is the First Circuit's decision inAbilities and Goodwill. Inc. v. N.L.R.B., supra. In thatcase, employees refused to return to work from a "sick-out" unless a discharged department head was reinstatedand the respondent's full board of directors met with theemployees concerning their "grievances," as stated in a"report contain[ing] charges of financial mismanagement,nepotism, dishonesty, and incompetency that relate tomanagement functions" as well as "basic grievances ofemployees affecting their working conditions," includingsome which "concerned the day-to-day working condi-tions of the employees." Although in some prior casesthe Board had suggested that employees' complaints con-cerning the discharge of supervisory personnel might belimited to those concerning low-level supervisors,37theBoard had never so held. Indeed, the AdministrativeLaw Judge's Decision in Abilities and Goodwill, adoptedby the Board without comment on this issue, cited as au-thority prior Board Decisions referring to "low level"supervision. 241 NLRB No. 5. While rejecting theBoard's ultimate conclusion, the First Circuit expresslyagreed with the results reached in N.L.R.B. v. Okla-lnn.d/b/a Holiday Inn of Henryetta, 488 F.2d 498 (10th Cir.1973); N.L.R.B. v. Guernsey-Muskingum Electric Co-oper-ative, Inc., 285 F.2d 8, 12 (6th Cir. 1960); and N.L.R.B. v.Phoenix Mutual Life Ins. Co., supra, 167 F.2d at 983, allof which held "that employee protests over changes insupervisory personnel may be protected." (612 F.2d at8.) That court drew a distinction between "low level su-pervision" and a "high level official." According to thecourt, low-level supervisors may have a direct relation tothe employees' working conditions and thus, "to theas E.g., NL.R.B. v Guernsey-Electric Co-operative, Inc., 285 F.2d 8(6th Cir. 1960); N.L.R.B. v. Phoenix Mutual LiJe Insurance Co., 167 F.2d983 (7th Cir. 1948), cert denied 335 U.S. 845. However. in Leslie MetalArts Company, Inc., 208 NLRB 323, fn. 1 (1974), enfd. 509 F.2d 811 (6thCir. 1975), the Board, in affirming an administrative law judge's decision,said: "As the employees in the instant case did not seek to protest man-agement's selection of its supervisors, we neither adopt nor pass upon theAdministrative Law Judge's obiter dictum that the banding together ofemployees to protest 'even management's choice of supervisors is protect-ed concerted activity."' But the Board did not disavow the Administra-tive Law Judge's statement (208 NLRB at 326) that "I[the quality of su-pervision and the manner in which it is exercised are directly related toworking conditions, and the banding together of employees to protest theway in which supervision is exercised .is protected concerted activi-ty "36 E.g. Dobbs Houses. Inc. v. N.L.R.B., supra; American Art Clay Com-pany. Inc.. v. N.L.R.B. 328 F.2d 88 (7th Cir. 1964): Henning Cheadle.Inc. v NL.RB., supra37 F C F Papers, Inc.. A Division of the Mead Corporation, 211 NLRB657, 658 (1974); Kelso Marine, Inc., 199 NLRB 7, 13 (1972); Plastilite Cor-poration, 153 NLRB 180 (1965), enfd. in pertinent part 375 F.2d 243 (8thCir. 1967) Cf. .L.R.B. v. Puerto Rico Rayon Mills. Inc., 293 F.2d 941,947 (Ist Cir. 1961), where the First Circuit held that a union-sponsoredstrike to compel reinstatement of supervisors is protected if the supervi-sors "are not representatives for the adjustment of grievances or collec-tive bargaining."extent that an employee protest over a change in super-visory personnel is in fact a protest over the actual con-ditions of their employment" it may be protected. Thecourt acknowledged that, in the case presented, "fromthe employees' perspective, [the discharged official's] po-sition and nexus to their working conditions was argu-ably similar to that of a low level supervisor. Yet fromthe perspective of [Respondent's] management, his posi-tion was that of a high level official." The court thenproceeded to hold that the disputed supervisor's level inthe hierarchy was a relevant factor in balancing therights of employees and employers and determining thereasonableness of the employees' method of protesting.Observing that the employees' expressed complaintsabout their own working conditions were an after-thought, solicited by the supervisor to shore up their ob-jection to his discharge, the court concluded, essentiallyas a matter of fact, that the discharge of the high-levelsupervisor involved did not have sufficient direct impacton the employees' working conditions to warrant astrike.In the instant case, it cannot be denied that Kaufmannis the very top echelon of management. Yet the letter-writers' complaintsrelated to the direct effect of his con-duct on employees' working conditions.38It is signifi-cant that Freeman and Nordhoff, intermediate supervi-sors, joined current and past employees in signing theletter, a circumstance which at least suggests that therewas no effective "buffer" between Kaufmann and theemployees.Accordingly, the First Circuit's decision in Abilitiesand Goodwill is not decisive of the issues raised in thepresent case. In any event, the Board's Decision in thatcase (241 NLRB No. 5), by which I am bound, supportsthe General Counsel's position in this case.39Accordingly, on the foregoing analysis, I find thatValdez was discriminated against because he engaged inprotected concerted activities. The discrimination con-sisted first of Respondent's failure to consider his appli-cation for the job of senior busdriver. Respondent arguesthat Valdez "would not have been chosen because of hislack of qualifications" and that the job was given to "themost qualified" applicant. While appraisal of the qualifi-cations of job applicants is a matter of business judgmentto be exercised by management without second-guessingby the Board, the evidence in the present record so over-whelmingly refutes Respondent's contention as to renderit virtually irrational. Briefly summarized, the evidenceheretofore discussed establishes that Respondent general-ly gives some preference to its own employees forvacant jobs; the senior busdriver's job requires specialtact and empathy in dealing with the elderly; Valdez haddemonstrated his qualification by satisfactorily perform-ing the job for some 5 or 6 weeks as well as on prioroccasions; and Loncosky admittedly had had no prior ex-3 Major complaints in the February 1979 letter are that "in Mr. Kauf-mann's view, the E.O.C. is 'his' agency"; "all employees are left at hismercy regarding their future employment"; and "[slupervisors are demor-alized because their judgment carries no weight in crisis situations, whichdue to this policy, occur regularly.'39 While Abilities and Goodwill involved employee objection to the dis-charge of a supervisor, the same principles would appear applicable toprotests of the retention of a supervisor 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDperience either in driving a bus or in dealing with the el-derly or in any other activity remotely relevant to theposition as Respondent's senior busdriver. Under all thecircumstances, I have no doubt that, had it not been forhis protected concerted activities, Valdez would havebeen given the job, at least after Kimmer refused it.40It is also clear that Respondent's failure to call Valdezas a substitute driver after March 2, 1979, was occa-sioned by his protected concerted activities, and thusconstituted violation of Section 8(a)(l) of the Act by Re-spondent. Contrary to Respondent's contention, it is nodefense that after March 2 Valdez never took the initia-tive to obtain substitute driving assignments. He had longago expressed his willingness to drive as a substitute andhad never withdrawn that statement. His prior assign-ments for substitute driving had been initiated by Re-spondent without specific requests by Valdez. He wasnot called because of specific instructions given by Kauf-mann.CONCI.USIONS OF LAW1. Saratoga County Economic Opportunity Council,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. It will effectuate the purposes of the Act for theBoard to assert jurisdiction over Saratoga Economic Op-portunity Council, Inc.3. By failing and refusing to consider Max Valdez' ap-plication for the position of senior busdriver and to ap-point him to such position, because he engaged in pro-tected concerted activity for the mutual aid and protec-tion of the Council's employees, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(l) of the Act.4. By disqualifying Max Valdez as a substitute driverafter March 2, 1979, because he engaged in protectedconcerted activity, Respondent has interfered with, re-strained, and coerced its employees in the exercise ofrights guaranteed them in Section 7 of the Act, in viola-tion of Section 8(a)( ) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Till: RiimIiD)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be required to cease and desist therefrom. In myopinion, the specific unfair labor practices alleged andfound in this case would not warrant a broad cease-and-desist order within the guideline provided by the Boardin lickott Foods, Inc., 242 NLRB No. 177 (1979).However, evidence in the record, particularly admissionsmade by Kaufmann and repeated in Respondent's post-trial brief, reflect a virtually total disregard of the rightsguaranteed to employees by Section 7 of the Act. Mostnoteworthy are Kaufmann's testimony that he discharged" Although I IlTadiC ill sILuch fildlig. i is possible tiall V'aldez swouldhae hBeen given priority c'scn over Kiirnier Fhis ohstratilitll is hased on('l)onnell's lestinlil)y that Kilnimer als i not ualuly ol e fftrd Ih oh hilutsIrnli .as iskel if sl S' ll l] b il ltelstcd ill itemployees who refused to recant, as serious misconduct,their prior protected concerted activities and agree notto repeat such conduct, and Kaufmann's unabashed offerof improper support of organizational activities by theemployees. Although these matters were not alleged orlitigated as such in the present case, Kaufmann's incrimi-nating testimony was unambiguous. Such admissions,coupled with the unfair labor practices found, appear tome to be sufficient to warrant a finding that Respondenthad demonstrated a propensity to ignore the provisionsof the Act and thus commit further violations. Accord-ingly, I shall recommend issuance of a broad cease-and-desist order.As an affirmative remedy for the unfair labor practiceshere found, I shall adopt the General Counsel's requestthat Respondent be ordered to offer Max Valdez the jobof senior busdriver, or, at Valdez' election, available as-signments as a substitute driver, either form of "reinstate-ment" being without prejudice to his seniority and otherrights and privileges. Additionally, as is customary, itwill be recommended that Respondent be required tomake Valdez whole for any loss of earnings he may havesuffered by Respondent's failure and refusal to appointhim the senior busdriver as of March 12, 1979, whenLoncosky assumed the position.4i Such backpay shall becomputed on a quarterly basis, with interest thereon, tobe computed in the manner prescribed in F. W. Wool-worth Company. 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).42 The customarynotice-posting, recordkeeping, and reporting require-ments will also be recommended.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4 3The Respondent, Saratoga County Economic Oppor-tunity Council, Inc., Saratoga County, New York, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to employ or reemploy, or otherwise dis-criminating against, any employees or former employeesbecause they have engaged in concerted activity for theirmutal aid or protection.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act;(a) Offer to Max Valdez the position of senior bus-driver or, at Valdez' election, offer him available oppor-tunities to serve as a substitute driver.41 ackpa; i not recommended for tihe prior week since, as Respond-cti observes, Valdez' discharge on March 2 has rot been alleged as viola-litt ofI the Ac. lthere is nlo evidenice that hele w i.as substitute drivingaslailable durinig Ihe week of March 5 through 42 See generally, /t Plumbing & Heauling (., 138 NI.RH 716 (1962)4: IIl the cvnct ino eXceptiorls are filed as provided by See 1)2 46 ofthe Rules and RegulatiolTl of the Natiotnal L.abor Relations Hoard, thefilllinlgs, collnclusiols and recolmmended Order herei shall, as providedim Sec 1112 48 of the Rules and Regulations, be adopted h) the Board aridbhcorle it, fidinrgs. ctliclusions, anid ()rder and all objections heretshall be deemd sais cd fr ll lpurposcs SARATOGA COUNTY ECONOMIC COUNCIL, INC.465(b) Make Max Valdez whole for his loss of earnings inthe manner set forth in the section of this Decision enti-tled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay due toMax Valdez under the terms of this Order.(d) Post at its premises in Saratoga Springs and at allother premises maintained by it in the County of Sarato-ga, New York, copies of the attached notice marked"Appendix."44Copies of said notice, on forms provided44 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted byby the Regional Director for Region 3, after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board "